Citation Nr: 0106853	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial disability rating higher than 
10 percent for scars of the left foot.

5.  Entitlement to a compensable initial rating for a scar of 
the left chest area.

6.  Entitlement to a compensable initial rating for a scar of 
the left arm.

7.  Entitlement to a compensable initial rating for a scar of 
the left buttock.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


REMAND

The veteran had active duty from December 1941 to September 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1999 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, the VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of which 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran's attorney has requested that the case also be 
remanded for the purpose of affording the veteran another 
disability evaluation examination.  In view of the heightened 
duty to assist in obtaining relevant evidence and affording 
disability evaluations, the Board finds that certain 
additional development is required.  The Board notes that the 
evidence which is currently of record does not include any of 
the veteran's recent medical treatment records.  Such records 
should be obtained for consideration as they may contain 
information which is relevant to his claims.  

The Board also finds that additional medical opinions are 
required.  In this regard, the Board notes that the VA 
examiner who conducted an audiology examination in June 1999 
indicated that the slope and progression of the veteran's 
hearing loss over the years "suggests that the hearing loss 
may have begun from reasons other than the explosive noises 
that he was exposed to in service."  The Board notes that 
this opinion is not adequate to resolve the claim for service 
connection for hearing loss as it is not specific enough with 
respect to the likelihood that the hearing loss is related to 
service.  The fact that the hearing loss "may have" begun 
for reasons other than the explosive noises during service 
does not rule out the possibility that there is a 50 percent 
or higher possibility that the hearing loss was due to the 
noise exposure during service.  The RO should refer the 
claims file back to the examiner to obtain an opinion as to 
whether it is at least as likely as not that the veteran's 
current hearing loss is due to noise exposure during service.  
The Board also notes that the examiner did not offer any 
opinion regarding the etiology of the veteran's tinnitus.  
The examiner should be requested to offer an opinion 
regarding the cause of that disorder as well.

The Board also notes that the VA general medical examination 
which was conducted in September 1999 did not address the 
claim for service connection for arthritis.  The veteran 
should be afforded another VA examination for the purpose of 
determining whether he has arthritis and, if so, whether the 
arthritis is related to the injuries which the veteran 
sustained during service.  The examiner should also comment 
on whether there is any loss of function, such as limitation 
of motion, due to the veteran's service-connected scars, or 
whether the scars are poorly nourished with repeated 
ulceration, or tender and painful on objective examination.

Finally, the Board finds that a social and industrial survey 
would be useful in assessing the veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Accordingly, to ensure that 
VA has met its duty to assist the appellant in developing the 
facts pertinent to the claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran recently for 
arthritis, hearing loss, tinnitus, or 
shell fragment wound scars.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The claims file should be referred to 
the VA physician who conducted the audio 
examination in June 1999.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., 
whether there is a 50 percent or higher 
possibility) that the veteran's hearing 
loss and tinnitus are related to exposure 
to noise during service.  

3.  The veteran should be afforded a VA 
medical examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should offer an opinion as to 
whether the veteran has arthritis, and if 
so, which joints are affected.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not that the arthritis is due to injuries 
sustained by the veteran during service.  
The examiner should also comment on 
whether there is any loss of function, 
such as limitation of motion, due to the 
veteran's service-connected scars.  The 
examiner should also comment as to 
whether the scars are poorly nourished 
with repeated ulceration, or tender and 
painful on objective examination.

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

5.  The RO should review the reports to 
determine if they are in compliance with 
this REMAND.  If any report is deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

7.  If any of the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


